Beasley, Judge,
concurring specially.
I concur without reaching the question with respect to silence at arrest, which question the court resolves on federal constitutional grounds. The question is not properly before us, because appellant did not object on any ground based on his silence at arrest. His objection below related to his trial testimony. Pruitt v. State, 176 Ga. App. 317, 321 (3) (335 SE2d 724) (1985). The trial court had no opportu*38nity to consider the contention now made, so it cannot be charged with any error in connection with it.
Decided October 29, 1992.
Hawk, Hawk & Lyons, Charles H. Lyons III, for appellant.
Michael C. Eubanks, District Attorney, Daniel W. Hamilton, Richard E. Thomas, Assistant District Attorneys, for appellee.